  Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 1 of 10 PageID# 44                 —


                                                                                   IN OPEN COURT


                                                                                 JAN I 5 ?0I9
                    IN THE UNITED STATES DISTRICT COURT FO               , T6LfeK,U.S. DISTRICT COUfI'
                              EASTERN DISTRICT OF VIRGINIA               i      ALEXANDRIA. VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                       )
                                               )
               V.                              )     No. 1:I9-CR-11 (AJT)
                                               )
DAMON LEE WOODS,                               )
                                               )
               Defendant.                      )

                                      PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia; David

A. Peters, Assistant United States Attorney; the defendant, Damon Lee Woods; and the

defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. The terms of the agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to waive indictment and plead guilty to a single count criminal

information charging the defendant with conspiracy to distribute 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine, in violation of Title 21,

United States Code, Sections 841 and 846. The maximum penalties for this offense are a

mandatory minimum term of imprisonment of 10 years, a maximum term of life imprisonment, a

fine of $10,000,000,forfeiture of assets as outlined below, special assessments pursuant to 18

U.S.C. § 3013 and 3014, and a supervised release term of a minimum of 5 years. The defendant

understands that this supervised release term is in addition to any prison term the defendant may

receive, and that a violation of a term of supervised release could result in the defendant being

returned to prison for the fiill term ofsupervised release.

       2.      Detention Fending Sentencing
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 2 of 10 PageID# 45




       The defendant understands that this case is governed by 18 U.S.C. §§ 3143(a)(2) and

3145(c). These provisions provide that a judicial officer shall order that a person who has been

found guilty of an offense of this kind be detained unless there are statutory justifications why

such person's detention would not be appropriate.

       3.      Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty ofthe charged

offense. The defendant admits the facts set forth in the statement offacts filed with this plea

agreement and agrees that those facts establish guilt of the offense charged beyond a reasonable

doubt. The statement offacts, which is hereby incorporated into this plea agreement, constitutes

a stipulation offacts for purposes of Section IB 1.2(c) ofthe Sentencing Guidelines.

       4.      Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement, defendant surrenders certain

rights as provided in this agreement. The defendant understands that the rights of criminal

defendants include the following:

               a.      the right to plead not guilty and to persist in that plea;

               b.      the right to a jury trial;

               c.      the right to be represented by counsel-and if necessary have the court

                       appoint counsel- at trial and at every other stage ofthe proceedings; and

               d.      the right at trial to confront and cross-examine adverse witnesses, to be

                       protected from compelled self-incrimination, to testify and present

                       evidence, and to compel the attendance of witnesses.

       5.      Role of the Court and the Probation Office
  Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 3 of 10 PageID# 46




       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant

may have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker^ 543

U.S. 220(2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range, subject only to review by

higher courts for reasonableness. The United States makes no promise or representation

concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

plea based upon the actual sentence.

       Further, in accordance with Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,

the United States and the defendant will recommend to the Court that the following provisions of

the Sentencing Guidelines apply:

       Pursuant to Section 2D 1.1(c) of the Sentencing Guidelines, relating to Drug Quantity, the

defendant was personally involved in the distribution of, or it was reasonably foreseeable to the

defendant that his co-conspirators distributed in furtherance ofthe conspiracy, at least 5

kilograms but less than 15 kilograms of methamphetamine(Level 34).

       The United States and the defendant agree that the defendant has assisted the government

in the investigation and prosecution of the defendant's own misconduct by timely notifying

authorities ofthe defendant's intention to enter a plea of guilty, thereby permitting the
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 4 of 10 PageID# 47




government to avoid preparing for trial and permitting the government and the Court to allocate

their resources efficiently. If the defendant qualifies for a two-level decrease in offense level

pursuant to U.S.S.G. § 3El.l(a) and the offense level prior to the operation ofthat section is a

level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3El.l(b), a motion prior

to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

level.


         The parties have no agreement as to applicability or inapplicability of any other provision

ofthe Sentencing Guidelines.

         6.     Waiver of Appeal,FOIA and Privacy Act Rights

         The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal

the conviction and any sentence within the statutory maximum described above(or the manner in

which that sentence was determined) on the grounds set forth in 18 U.S.C. § 3742 or on any

ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on

direct appeal, in exchange for the concessions made by the United States in this plea agreement.

This agreement does not affect the rights or obligations of the United States as set forth in 18

U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthis case, including without limitation

any records that may be sought under the Freedom ofInformation Act,5 U.S.C. § 552, or the

Privacy Act, 5 U.S.C. § 552a.

         7.     Special Assessment
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 5 of 10 PageID# 48




       Before sentencing in this case, the defendant agrees to pay a mandatory special

assessment of$100 per coimt of conviction.

       8.      Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

monetary penalties are imposed by the Court will be due immediately and subject to immediate

enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

of a request, the defendant agrees to provide all ofthe defendant's financial information to the

United States and the Probation Office and, if requested, to participate in a pre-sentencing

debtor's examination and/or complete a financial statement under penalty of peijury. If the

Court imposes a schedule of payments, the defendant imderstands that the schedule of payments

is merely a minimum schedule of payments and not the only method, nor a limitation on the

methods, available to the United States to enforce the judgment. Until restitution is paid in full,

the defendant will be referred to the Treasury Offset Program so that any federal payment or

transfer ofretumed property to the defendant will be offset and applied to pay the defendant's

impaid restitution. Ifthe defendant is incarcerated, the defendant agrees to voluntarily

participate in the Bureau ofPrisons' Inmate Financial Responsibility Program, regardless of

whether the Court specifically directs participation or imposes a schedule of payments.

       9.      Immunity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastem

District of Virginia for the specific conduct described in the information or statement offacts,

except that the United States may prosecute the defendant for any crime of violence or

conspiracy to commit, or aiding and abetting, a crime of violence not charged in the information

as an offense. In such a prosecution the United States may allege and prove conduct described in
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 6 of 10 PageID# 49



the information or statement offacts. "Crime of violence" has the meaning set forth in 18 U.S.C.

§16.

       10.     Agreement Concerning Prior Felony Drug Conviction[s].

       The United States agrees that it will not file an information with the Court, pursuant to 21

U.S.C. § 851, stating the defendant's prior conviction for a felony drug offense.

       11.     Forfeiture Agreement

       The defendant understands that the forfeiture of assets is part of the sentence that must be

imposed in this case. The defendant agrees to forfeit all interests in any drug related asset that

the defendant owns or over which the defendant exercises control, directly or indirectly, as well

as any property that is traceable to, derived from,fungible with, or a substitute for property that

constitutes the proceeds of his offense, or facilitating property or property involved in the offense

including but not limited to the following specific property: a PNC check,# 448960,for $15,500,

representing the value of U.S. Currency seized from the defendant on February 11,2017, at or

near Arlington County, Virginia.

       The defendant understands that if proceeds ofthe offense(s) are not available to the

United States to be forfeited, the Court must enter a forfeiture money judgment in the amount of

the proceeds. United States v. Blackman,746 F.3d 137(4th Cir. 2014).

       The defendant ftirther agrees to waive all interest in the asset(s) in any administrative or

judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

consent to the entry oforders offorfeiture for such property and waives the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice ofthe forfeiture in the

charging instrument, announcement of the forfeiture at sentencing, and incorporation of the

forfeiture in the judgment. Defendant admits and agrees that the conduct described in the
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 7 of 10 PageID# 50




charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

the forfeiture of the property sought by the government.

        12.     Waiver of Further Review of Forfeiture


        The defendant further agrees to waive all constitutional and statutory challenges to

forfeiture in any manner(including direct appeal, habeas corpus, or any other means)to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

forfeiture constitutes an excessive fine or pimishment. The defendant also waives any failure by

the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is

accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

the United States to pass clear title to forfeitable assets to the United States, and to testify

truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

property covered by this agreement is subject to forfeiture as proceeds of illegal conduct,

property facilitating illegal conduct, property involved in illegal conduct giving rise to forfeiture,

or substitute assets for property otherwise subject to forfeiture.

        13.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

        Upon request by the government, the defendant agrees to identify all assets in which the

defendant had any interest or over which the defendant exercises or exercised control, directly or

indirectly, within the past 5 years. The defendant agrees to take all steps as requested by the

United States to obtain from any other parties by any lawful means any records of assets owned

at any time by the defendant. The defendant agrees to imdergo any polygraph examination the
   Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 8 of 10 PageID# 51



United States may choose to administer concerning such assets and to provide and/or consent to

the release of the defendant's tax returns for the previous 5 years.

       14.     Breach of the Plea Agreement and Remedies

       This agreement is effective when signed by the defendant, the defendant's attorney, and

an attorney for the United States. The defendant agrees to entry ofthis plea agreement at the

date and time scheduled with the Court by the United States (in consultation with the defendant's

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit

any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision of this agreement, then:

               a.      The United States will be released from its obligations under this

                       agreement, including any obligation to seek a downward departure or a

                       reduction in sentence. The defendant, however, may not withdraw the

                       guilty plea entered pursuant to this agreement;

               b.      The defendant will be subject to prosecution for any federal criminal

                       violation, including, but not limited to, perjury and obstruction ofjustice,

                       that is not time-barred by the applicable statute of limitations on the date

                       this agreement is signed. Notwithstanding the subsequent expiration of

                       the statute of limitations, in any such prosecution, the defendant agrees to

                       waive any statute-of-limitations defense; and

               c.      Any prosecution, including the prosecution that is the subject of this

                       agreement, may be premised upon any information provided, or

                       statements made, by the defendant, and all such information, statements,

                       and leads derived therefrom may be used against the defendant. The
  Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 9 of 10 PageID# 52



                       defendant waives any right to claim that statements made before or after

                       the date of this agreement, including the statement of facts accompanying

                       this agreement or adopted by the defendant and any other statements made

                       pursuant to this or any other agreement with the United States, should be

                       excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

                       the Sentencing Guidelines or any other provision of the Constitution or

                       federal law.


       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach of the plea

agreement by a preponderance of the evidence.

       15.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this plea agreement, to cause the defendant to

plead guilty. Any modification of this plea agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.



                                              G. Zachary Terwilliger
                                              United-States Attorney



                                              C^vid A. Peters
                                               issistant United States Attorney
  Case 1:19-cr-00011-AJT Document 21 Filed 01/15/19 Page 10 of 10 PageID# 53




Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions of the Sentencing Guidelines Manual that may apply in my case. I have read this
addendum and carefully reviewed every part of it with my attorney. I understand this agreement
and voluntarily agree to it.


Date! '15"•
                      D   on Lee Woods,
                      Defendant


       Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending criminal
information. Further, I have reviewed Title 18, United States Code, Section 3553 and the
Sentencing Guidelines Manual, and I have fully explained to the defendant the provisions that
may apply in this case. I have carefully reviewed every part ofthis addendum with the
defendant. To my knowledge, the defendant's decision to enter into this agreement is an
informed and voluntary one.


Date:
                                  mnis

                               Hiinter, Esq.
                       ^^Aunfeeljfor the Defendant
